Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Nos vemos imposibilitados de suscribir y endosar la Opinión que en el día de hoy emite una mayoría de los integrantes del Tribunal en el presente caso.
La Opinión emitida, en abierta violación a la firme y reiterada norma jurisprudencial de que la Ley de Compen-*780saciones por Accidentes del Trabajo debe de ser interpre-tada en forma liberal a favor del obrero o empleado, erró-neamente coarta y restringe los derechos de éstos, beneficiando indebidamente a los patronos, a base de una interpretación restrictiva de dicha Ley.
Por otro lado, la Opinión mayoritaria es una que no sólo es jurídicamente incorrecta sino que contradictoria. A nuestro humilde entender, la misma no podrá tener otro efecto que no sea el de confundir totalmente a nuestros tribunales de instancia y a la clase profesional; situación que, en lugar de promover la simplificación de las contro-versias obrero-patronales, tendrá el efecto de aumentar, y complicar, considerablemente la actividad litigiosa en esta área del derecho a nivel de instancia.
Desafortunadamente, no hemos contado con el tiempo necesario para, en forma adecuada y específica, exponer por escrito los fundamentos en apoyo de lo antes aseverado. Quizás, en un futuro cercano, tendremos la oportunidad de así hacerlo. No podíamos, sin embargo, permanecer callados ante la grave injusticia cometida, contra la clase trabajadora en general y la litigante en particular, por la Opinión mayoritaria emitida en el presente caso.
RESOLUCIÓN
San Juan, Puerto Rico, a 13 de mayo de 1992.
A la moción de reconsideración radicada por la parte demandante-recurrente, no ha lugar.
Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Rebollo López emitió opi-nión disidente en etapa de reconsideración. El Juez Aso-*781ciado Señor Negrón García se inhibió. El Juez Asociado Señor Fuster Berlingeri no intervino.
(Fdo.) Francisco R. Agrait Liado Secretario General